department of the treasury internal_revenue_service washington d c jun tax_exempt_and_government_entities_division uniform issue list seit er rat legend taxpayer a plan b company c account d company e individual f company g amount dear this is in response to your request for a private_letter_ruling dated date as supplemented by correspondence dated date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution of amount from plan b taxpayer a asserts that her inability to accomplish a rollover within page the 60-day period prescribed by sec_402 was due to a failure by company e to follow taxpayer a’s instructions that amount be placed in an ira account taxpayer a further represents that amount has not been used for any other purpose beginning in taxpayer a became a participant in her employer's in june taxpayer a decided to 401_k_plan maintained with company c transfer rollover her account balance in plan b to an ira with company e taxpayer a met with individual f her financial advisor at company e taxpayer a instructed individual f to open an ira on her behalf on date the plan_administrator for plan b issued a check representing taxpayer a’s account balance amount in plan b the check was made payable to company g tr ira fbo taxpayer a and was received on date by the cashing department at company e instead of depositing the check into an ira as taxpayer a instructed the cashing department deposited it into taxpayer a’s existing investment account account d the form 1099-r issued by the administrator of the 401_k_plan was marked taxable_amount and g for direct rollover’ following an internal audit in taxpayer a was advised by company e that amount was deposited into account d included with the ruling_request is a letter from company e in which it admitted it failed to follow taxpayer a's instructions that the distribution of amount from plan b be deposited into an ira based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_402 of the code with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan secretary may waive the 60-day requirement under sec_402 where the sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_402 of the code provides in relevant part that the page failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due a failure by company e to follow taxpayer a's instructions that amount be deposited into an ira therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan b taxpayer a is granted a period of days from the issuance of this letter_ruling to transfer amount into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code _ page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative if you wish to inquire about pursuant to a power_of_attorney on file in this office this ruling please contact i d ator sincerely yours calter th wlleor manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
